HOWE, Justice
(concurring):
I concur. It is my understanding that the last paragraph of the Court’s opinion *1067means that the Public Service Commission did not have jurisdiction to determine the validity of American Salt’s claims. Whether Hatch breached its agreement by failing to obtain the Public Service Commission’s approval of the reduced tariff which the parties agreed upon, or whether Hatch misrepresented the applicable tariff may appropriately be presented for determination to a court of law.